Citation Nr: 9927470	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation for a service-
connected duodenal ulcer, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
February 1996.

In June 1996, the Montgomery, Alabama, Department of Veterans 
Affairs (VA), Regional Office (RO), denied entitlement to 
service connection for a left knee disability.  At that time, 
it was found that his preexisting left knee condition had not 
been permanently worsened by his period of service.  This 
decision was confirmed and continued by a rating action 
issued in February 1997.  He failed to timely perfect his 
appeal of this issue, and this decision became final.

The February 1997 rating decision of the Montgomery, Alabama 
RO also denied entitlement to service connection for a 
bilateral hearing loss and tinnitus.  This decision granted 
service connection for a duodenal ulcer, assigning it a 10 
percent disability evaluation.  The veteran testified at a 
video conference hearing before a member of the Board of 
Veterans' Appeals (Board) in July 1999.

The issues of entitlement to an increased evaluation for the 
service-connected duodenal ulcer and entitlement to service 
connection for tinnitus will be subject to the attached 
remand.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
left knee disability in June 1996, which was confirmed in 
February 1997.

2.  Additional evidence submitted since that time fails to 
show that the veteran's left knee condition, which preexisted 
service, underwent an increase in underlying pathology during 
service.

3.  The veteran has not been shown by competent evidence to 
suffer from a bilateral hearing loss which can be related to 
his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a left knee disability in February 
1997 is not new and material, so that the claim is not 
reopened, and the February 1997 decision of the RO is final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.306 (1998).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim for 
service connection for a left knee 
disability

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The evidence which was of record when the RO considered this 
issue in February 197 will be briefly summarized.  The 
veteran's service medical records included the March 1993 
entrance examination, which indicated that he had fractured 
his left femur and left knee in two separate incidents prior 
to service.  The knee injury had required surgery.  However, 
at the time of this examination, he denied any problems.  The 
clinical examination was normal, except for a long scar over 
the left knee from his past surgery.  On March 29, 1995, he 
reported with complaints of left pain.  At that time, he 
stated that he had had surgery on the knee two years before.  
He described his pain as an ache behind the patella.  The 
objective examination noted that the left patellar region was 
significantly larger than the right.  There were no signs of 
deformity or swelling.  There was no redness but there was 
slight crepitus.  This examination noted that he had 
fractured the left knee five years ago.  The knee was stable 
and there were some well healed surgical scars seen over the 
knee.  Minimal retropatellar pain was found.  The assessment 
was retropatellar pain syndrome secondary to past fractures.  
An x-ray revealed evidence of an apparent old healed fracture 
of the patella; there was also some small osteophyte 
formation.  On April 4, 1995, he reported patellofemoral 
pain.  The examination did not find any give way, locking, 
effusion, laxity or apprehension.  He displayed full range of 
motion.  The assessment was osteoarthritis of the 
patellofemoral joint, probable chondromalacia.  On May 12, 
1995, range of motion was noted to be full.  There was no 
evidence of effusion, although crepitus was present.  He was 
tender over the medial patellar facet, but there was no 
ligament laxity.  The assessment was left patellofemoral 
joint osteoarthritis.  An x-ray obtained in June 1995 showed 
post traumatic degenerative changes in the patella.  On 
September 19, 1995, he complained of increasing pain in the 
left knee.  There was no swelling, locking or give way.  The 
lateral joint line was tender and the McMurray's test was 
positive.  There was no laxity.  The impression was 
questionable degenerative joint disease (DJD) of the left 
knee, questionable meniscus tear.  He continued to report 
knee symptoms throughout the remainder of 1995.  In January 
1996, he again noted that his symptoms were increasing and he 
requested surgery.  He underwent a left knee arthroscopy on 
February 7, 1996, at which time the joint was debrided.  By 
the 15th of February, he was noted to be doing well.  There 
was no effusion and the joint displayed full range of motion.

The veteran was afforded a VA examination in May 1996.  The 
examination of the musculoskeletal system revealed a long 
scar on the medial side of the left knee going around the 
patella.  There was a punctuate scar on the lateral side of 
the left knee from the arthroscopic surgery performed in 
service.  There were no functional effects noted.  An x-ray 
revealed mild patellofemoral joint narrowing with marginal 
osteophyte formation.  There were no other significant 
osseous abnormalities.  No joint effusion was present.  A 
February 1997 outpatient treatment record noted his complaint 
that his knee hurt.  The objective examination noted that 
there was severe crepitance.

Evidence submitted following the February 1997 RO decision 
included August 1997 to May 1998 VA outpatient treatment 
records.  These did not show any treatment for left knee 
complaints.

The veteran also testified before a member of the Board at a 
personal hearing conducted in July 1999.  He noted that he 
had fractured his left femur and shattered his left knee cap 
when he was 12.  However, he indicated that these injuries 
had healed well, allowing him to play football in high school 
without incident.  He stated that, at the time of his 
enlistment, the scar on his knee was noted.  However, he was 
cleared for entrance into service.  His knee did not bother 
him during basic training; in fact, he indicated that it was 
not until 18 months after his entry that he began to have 
trouble.  He said that he was a tank crewman and that the 
constant jumping on and off of the tanks caused his knee to 
flare-up.  He reported undergoing consistent treatment for 
knee complaints during service, to include arthroscopic 
surgery and debridement.  He stated that he currently 
experiences occasional swelling, and that he also has pain on 
stairs.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the February 1997 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record established that the veteran suffered 
from a left knee disorder that existed prior to service.  
However, there was no objective medical evidence showing that 
his knee disorder had undergone any pathological increase 
during service.  The additional evidence shows nothing new to 
establish that his preexisting left knee disorder increased 
in severity during service.  Rather, this evidence merely 
contains the veteran's reiteration that such an increase had 
taken place.  While the veteran has expressed his opinion 
that his left knee disorder increased in severity during 
service, he is not competent, as a layperson, to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a left knee disability.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


II.  Service connection for bilateral 
hearing loss

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The veteran's service medical records included an entrance 
examination performed in March 1993.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
20
10
LEFT
5
10
20
15
35

On an authorized audiological evaluation in March 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
30
LEFT
10
10
20
15
30

Following his discharge, the veteran was examined by VA in 
November 1996.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
         
20
LEFT
10
10
15
10
   15

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

The veteran testified at a personal hearing before a member 
of the Board in July 1999.  He stated that he had been 
exposed to loud noises in service.  These included the sound 
of the tank engines and 120 mm cannons.  He indicated that 
both ears had been damaged but thought that the left ear 
might be worse.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record does not show the 
current existence of a hearing loss disability, as defined in 
the VA regulations noted above.  Therefore, the existence of 
a current disability has not been established.  Moreover, the 
evidence does not show the existence of disease (that is, a 
hearing loss) in service.  Since neither of these elements of 
well grounded have been met, the question of a relationship 
between them has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a left 
knee disorder, the benefit sought on appeal is denied.

Service connection for a bilateral hearing loss is denied.


REMAND

The veteran has contended that his service-connected duodenal 
ulcer is more disabling than the current disability 
evaluation would suggest.  He has asserted that he suffers 
from constant, dull, aching pain in the stomach, as well as 
some vomiting.  Therefore, he believes that an increased 
evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran has never been provided a VA 
gastroenterological examination.  Such an examination is 
essential in order to ascertain the current nature and degree 
of severity of his service-connected duodenal ulcer.

Furthermore, during his July 1999 personal hearing, the 
veteran indicated that he had recently received treatment for 
his ulcer from a private physician.  He also referred to 
treatment at "Gadsden Clinic."  Before a final 
determination of this claim is made, the RO should ascertain 
that all pertinent treatment records have been obtained and 
associated with the claims file.

In regard to the claim for service connection for tinnitus, 
it is noted that the RO had denied entitlement to service 
connection for this disorder in a rating action issued in 
February 1997, after having found that it had not been 
present in service.  The veteran was informed of the decision 
that same month.  After disagreeing with this denial, he was 
provided a statement of the case by the RO which again stated 
that the reason for the denial was the absence of any 
complaints of or treatment for tinnitus in service.  However, 
a review of the evidence of record clearly shows that the 
veteran complained of tinnitus during an audiological 
evaluation performed in March 1995.  Therefore, the denial of 
the RO is not sustainable.  It is found that the RO should 
review the evidence of record and readjudicate this issue.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide a complete 
address for Michael Herndon, M.D. and the 
Gadsden Clinic.  He should also be 
requested to sign and return a consent 
form authorizing the release to VA of his 
private treatment records (such a release 
is not necessary for the Gadsden Clinic 
if this is a VA facility). Once this 
information has been received, the RO 
should contact these health-care 
providers and request all treatment 
records pertaining to the veteran 
developed between May 1998 and the 
present.

2.  Once the above-requested development 
has been completed and the records have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA gastroenterological 
examination by a qualified physician in 
order to ascertain the current nature and 
degree of severity of the service-
connected duodenal ulcer.  The examiner 
should specifically comment on whether 
the veteran suffers from moderate 
recurring episodes of severe symptoms two 
to three times per year averaging 10 days 
in duration or from continuous moderate 
manifestations.  All special studies 
deemed necessary should be accomplished.  
The claims folder, to include any records 
obtained in conjunction with this remand, 
must be made available to the examiner 
prior to the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  The RO should review the record 
(particularly the report of the March 
1995 inservice audiology examination) and 
readjudicate that veteran's claim for 
service connection for tinnitus.  If the 
claim remains denied, he should be issued 
a statement of the case, which must be 
accompanied by an explanation of his 
appellate rights.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







